Citation Nr: 1801498	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  11-22 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Providence, Rhode Island, RO now has jurisdiction over this case.  The Veteran appeared before the Board during an October 2017 hearing.  A transcript is of record. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claim.  The medical evidence of record, as well as the Veteran's testimony during his October 2017 hearing, indicates that the results of the Veteran's April 2017 VA hearing examination, specifically his speech discrimination scores, do not accurately reflect the severity of his bilateral hearing loss disability.  Remand is necessary to obtain a new VA examination to assess the current severity of the Veteran's bilateral hearing loss disability.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).  The RO should also obtain any VA treatment records not already contained in the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment records not already of record.

2.  Schedule the Veteran for an examination with an appropriate VA clinician to determine the current nature and severity of the Veteran's bilateral hearing loss disability.  The claims file, including a copy of this remand, must be made available to and be reviewed by the clinician.  Any and all relevant studies, tests, and evaluations deemed necessary should be performed and the results reported.

3.  Readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow him an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2016).






